Exhibit 10.1 Exhibit 10.1Employment Agreement between the Company and John Argo EMPLOYMENTAGREEMENT This Employment Agreement (“Agreement”) is entered into by and between OCTuS, Inc., a Nevada corporation with principal offices at 719 Second Street, Suite 9, Davis, CA 95616 (“OCTuS” or the “Company”) and John Argo, an individual with primary residence at 1717 4th Ave., Sacramento, CA 95818-3027 (“Employee”) effective as of the 1st day of April, 2009 (the “Effective Date”), as follows: AGREEMENT 1.Employment. OCTuS wishes to employ Employee and Employee agrees to provide services for OCTuS on the terms and conditions set forth below. 2.Employment; Scope of Employment. Employee shall be employed as the Director of Energy Projects & Finance of OCTuS, and shall have the authority, and the duties and responsibilities as are assigned or modified by OCTuS’ Board of Directors, provided, that such authority, and duties and responsibilities shall be commensurate and consistent with Employee’s position. 2.1 Best Efforts; Working Time.Employee agrees to devote sufficient working time and best efforts to perform Employee’s duties hereunder. There are three distinct time periods through which the Employee will be full time and eligible for full benefits. During the Initial Period, herein defined as that period of time from the initiation of this Agreement until the Company has Funding or Revenue sufficient to pay $5,000 per month to Employee, Employee shall devote a minimum of 20 hours per week exclusively to Octus and will accrue $5,000 as short term debt to the Company. During the Second Period, herein defined as that period of time until the Company has Funding or Revenue sufficient to pay $5,000 per month to Employee, Employee shall receive $5,000 per month and shall work exclusively with Octus as a full time Employee. During the Third Period, herein defined as that period of time until the Company has Funding or Revenue sufficient to pay a full salary of $10,000 per month, Employee shall receive $10,000 per month and be eligible for bonus, benefits and stock options as they become available. 2.2 Supervision and Direction of Services. All of Employee’s services hereunder shall be under the supervision and direction of the Board of Directors of
